219 Ga. 493 (1963)
133 S.E.2d 13
BOUGUS
v.
SMITH et al.
22235.
Supreme Court of Georgia.
Submitted November 13, 1963.
Decided November 19, 1963.
J. C. Rary, Robert L. Mitchell, for plaintiff in error.
Davis & Stringer, Thomas O. Davis, contra.
CANDLER, Justice.
Code § 74-108 provides six ways in which parental control of a minor child may be lost, one of which is by voluntary contract releasing such right to another. See Bond v. Norwood, 195 Ga. 383 (24 SE2d 289); and Waldrup v. Crane, 203 Ga. 388 (46 SE2d 919). In this case the judge was fully authorized to find from the evidence that the plaintiff mother voluntarily gave and delivered custody of the child involved (a fifteen months old baby) to the respondents about four months before she brought this proceeding against them to recover custody of such child; that she at the time of such gift and delivery agreed to sign necessary papers for them to adopt the child; and that the respondents, pursuant to such gift, accepted exclusive custody and control of the child and have since then cared for and furnished it with all of the necessities of life, including medical care. Hoyt Goforth, a witness for the respondents, testified positively that he was present when the plaintiff mother gave and delivered custody of the child to the respondents and respondent Robert L. Smith testified that the plaintiff mother at the time of her gift and delivery of the child to them said, "He is yours. I'll sign the papers as soon as your lawyers get them drawn up." Such gift of the child by the plaintiff mother to the respondents and their acceptance of the gift, followed by their personal care of the child and their expenditures for its support and maintenance constitute a relinquishment contract binding on the plaintiff. Bentley v. Terry, 59 Ga. 555 (27 AR 399); and Wilkinson v. Lee, 138 Ga. 360 (75 S.E. 477, 42 LRA (NS) 1013). Hence, the judgment remanding custody of such child to the defendants is not erroneous as the plaintiff contends.
Judgment affirmed. All the Justices concur.